                                          Case 3:17-cv-03592-RS Document 181 Filed 03/14/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR FOOD SAFETY, et al.,                     Case No. 17-cv-03592-RS (SK)
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING MOTION FOR
                                   9               v.                                        LEAVE TO FILE SUPPORTING
                                                                                             DECLARATION
                                  10     SANDERSON FARMS, INC.,
                                  11                    Defendant.                           Regarding Docket No. 180
                                  12          Defendant Sanderson Farms, Inc. has requested this Court’s permission to file a
Northern District of California
 United States District Court




                                  13   declaration in support of a joint discovery letter, not yet filed, regarding Defendant’s supplemental

                                  14   privilege log. (Dkt. 180.) The Court hereby GRANTS Defendant’s request. In addition, the

                                  15   Court grants leave to Plaintiffs to file a declaration. Because the parties have not yet filed the joint

                                  16   discovery letter brief, the Court cannot set a deadline but orders that the declarations by the parites
                                       be filed with the joint discovery letter brief. The Court agrees that oral argument will likely be
                                  17
                                       unnecessary to the resolution of this issue, and so vacates Defendant’s notice of hearing on April
                                  18
                                       22, 2019.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: March 14, 2019
                                  21
                                                                                         ______________________________________
                                  22                                                     SALLIE KIM
                                                                                         United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
